Case 1:21-cr-00287-TNM Document 19 Filed 03/25/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA
PLAINTIFF,
v. Criminal No. 21-0046-2 (RMM)
HUNTER SEEFRIED

DEFENDANT,
NOTICE OF ENTRY OF APPEARANCE

The undersigned counsel, Edson A. Bostic, files this Notice of Entry of Appearance in
the above-captioned case to appear as counsel for DEFENDANT, HUNTER SEEFRIED, in the

United States District Court for the District of Columbia.

Respectfully submitted,

 

 

EDSON A. BOSTIC, ESQUIRE
Pennsylvania Bar No.: 38479

The Bostic Law Firm

1700 Market Street, Suite 1005
Philadelphia, PA 10103

Email: eab.bostictirm@gmail.com
Attorney for Defendant Hunter Seefried

Date: March 25, 2021
